940 So.2d 1249 (2006)
Rodney E. LOVETT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-2512.
District Court of Appeal of Florida, First District.
November 3, 2006.
*1250 Rodney E. Lovett, pro se, Petitioner.
Charlie Crist, Attorney General, and Alan R. Dakan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By timely petition, Rodney E. Lovett seeks a belated appeal of a September 27, 2005, order dismissing his motion to correct illegal sentence in Escambia County Circuit Court case number 99-4462. Upon consideration of the institutional mail logs reflecting that petitioner received no legal mail in the 30 days following rendition of this order, the petition seeking belated appeal is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.